 In the Matter of MELROSE HOSIERY MILLS, INC., FULL FASHIONEDPLANT,KIVETT DRIVEandUNITED TEXTILE WORKERS OF AMERICA,A.F.L.Case No. 5-R-1678.-Decided November 28, 1944Mr. Kenneth M. Brim,of Greensboro, N. C., andMessrs. Chas. L.Amos, Joe Boyd,andW. E. Mitchell,of High' Point, N. C., for theCompany.Mr. Albert W. Cox,of High Point, N. C., and a committee of 5 em-ployees,) for the Union.Miss Ruth E. Blie field,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Textile Workers of America,A. F. L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofMelrose Hosiery Mills, Inc., Full Fashioned Plant, Kivett Drive, HighPoint, North Carolina, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore George L. Weasler, Trial Examiner. Said hearing was heldat High Point, North Carolina, on October 25, 1944.The Companyand the Union appeared and participated.All parties were afforded.full opportunity to be heard, to examine and cross-examine'-witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMelrose Hosiery Mills, Inc., a North Carolina corporation, is en.gaged in the manufacture of women's stockings and full-fashionedhose at High Point, North Carolina. In connection with its opera-tion the Company operates two plants,a seamlessplant, known as the1The committee was composed of the following employeesGarvin Strickland, MissKatheleen Stiles, Mrs. Havanah Allen,John Travis,and W. S. Lewis.59 N. L.R. B , No. 122.619 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnglish Street plant, where men's hose and misses' anklets are made,and the Kivett Drive plant, which is the only plant involved in thisproceeding, where full fashioned ladies hose are manufactured.Bothplants are located in High Point, North Carolina.The Companypurchases raw materials consisting of rayon and cotton yarn andmercerized materials for use in its manufacturing operations.Duringthe past year immediately preceding the date of the hearing the Com-pany's purchases of raw materials amounted to approximately $312,000,approximately 55 percent of which was purchased and shipped to itsplants from points outside the State of North Carolina.During thesame period the Company's finished products were valued at approxi-mately $780,000, approximately 98 'percent of which was sold andshipped to points outside the State of North Carolina.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, affiliated with American Fed-eration of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 15, 1944, the Union requested recognition as the exclusivebargaining representative of the Company's production and mainte-nance employees, stating that it represented a majority of the Com-pany's employees in such a unit. The Company, on August 16, 1944,advised the Union that it doubted the Union's claim and stated thatitwould not recognize the Union as the exclusive bargaining repre-sentative of its employees until the Union has been certified by theBoard in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests a unit consisting of all, production and mainte-nance employees at the Kivett Drive plant, excluding foremen, time-keepers, foreladies, a fixer named MarvinWorkman, clerical em-ployees, and all or any other supervisory employees with the right to2The Field Examiner reported that the Union submitted 88 application for membershipcards ; that the names of 61 persons appearing on the cards were listed on the Com-pany's pay roll, which contained the names of 133 employees in the appropriate unit ; andthat all the cards were dated August 1944. MELROSE HOSIERY MILLS, INC.621hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.TheCompany is in general agreement with the unit requested by theUnion, except that it would include therein the fixers, the forelady,and the timekeeper.The timekeeper, whom the Company desires to include in the unit,spends about 90 percent of her time making out tickets for the leggeroperators.This work involves computing the number of hours workedby the various piece-rate employees, and the number of pieces com-pleted and noting such computations on record sheets which are sentto the English Street plant of the Company for the purpose of pre-paring the pay-roll record.A portion of the timekeeper's work isdone in the plant, and the balance in the office of the superintendent.The timekeeper is paid at a lower rate than the piece workers.Weshall exclude the timekeeper from the appropriate unit, since itappears that she is a clerical worker.The Union desires the exclusion, and the Company the inclusion ofthe forelady.The forelady works directly for the foreman in thefinishing department.She inspects the work of the pairers, andbrings defective work to the foreman, but she makes no recommenda-tion concerning the employees responsible for such defective work.Her rate of pay is not as high as that of the piece workers, but isabout the same as that of the hourly paid workers.The forelady hasno supervisory authority of any kind, nor can she recommend thedischarge or disciplining of any employees.We shall, therefore, in-clude the forelady in the appropriate unit, since it appears that sheis not a supervisor within our usual definition.3The Company employs two fixers, both of whom it desires to in-clude in the unit.The Union, however, desires the exclusion of onefixer,Marvin Workman, and agrees to the inclusion of the other.The record shows that Workman is a mechanic, and is resphosible forthe repair of the looping and seaming machines.He spends about15 percent of his working time repairing machines, and about 60 per-cent of his time carrying work from one machine to another.He ispaid less than the average rate of knitters, who are piece-work em-ployees.Nevertheless, the testimony indicates that he has the author-ity to recommend the hiring and discharging of employees and hasexercised that right in the past, and that'the superintendent of theplant has, acted upon his recommendations.Since it appears thatWorkman is a supervisory employee within our usual definition, weshall exclude him from the appropriate unit under the designation ofsupervisory fixer.8The title forelady will not appear in our designation of the appropriate unit, sinceI it appears that such title is a misnomer. -622DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe other fixer, Thomas Redding, is employed as a fixer on knittingmachines, and spends all his time on repair work.He has no au-thority to hire, discharge, or discipline employees, and will thereforebe included in the unit in'accordance with the desire of both partiesherein.We find that all production and maintenance employees includingthe shipping clerk, but excluding the timekeeper, the supervisory fixer,the foremen, and all or any other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representatioii whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in, the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Melrose HosieryMills, Inc., Full Fashioned Plant, Kivett Drive, High Point, NorthCarolina, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theFifth Region, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during the said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by United Textile Workers ofAmerica, A. F. L., for the purposes of collective bargaining.